Order entered April 1, 2015




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-01319-CV

                        DANA AND CHRISTOPHER SHEARIN, Appellants

                                                  V.

                              WELLS FARGO BANK, N.A., Appellee

                          On Appeal from the County Court at Law No. 4
                                      Collin County, Texas
                              Trial Court Cause No. 004-01581-2014

                                              ORDER
            Before the Court is court reporter Claudia Webb’s March 30, 2015 fourth request for an

extension of time to file the record, which was originally due February 3, 2015. We GRANT the

request and ORDER the record be filed no later than April 7, 2015. We caution Ms. Webb that

if the record is not filed by April 7th, we may order she not sit as a court reporter until the record

is filed.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE